



Exhibit 10.3
Execution Version




EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (this
“Eighth Amendment”), dated as of January 29, 2020 among American Airlines, Inc.,
a Delaware corporation (the “Borrower”), American Airlines Group Inc., a
Delaware corporation (the “Parent” or the “Guarantor”) and Citibank N.A.
(“Citi”), as administrative agent (in such capacity, the “Administrative
Agent”), as the designated lender of 2020 Replacement Term Loans referred to
below (in such capacity, the “Designated 2020 Replacement Term Lender”) and as
the lender of 2020 Incremental Term Loans referred to below (in such capacity,
the “2020 Incremental Term Loan Lender”). Unless otherwise indicated, all
capitalized terms used herein and not otherwise defined shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.
W I T N E S S E T H:
WHEREAS, the Borrower, the Guarantor, the lenders from time to time party
thereto, the Administrative Agent and certain other parties thereto are parties
to that certain Amended and Restated Credit and Guaranty Agreement, dated as of
April 20, 2015 (as amended by that certain First Amendment to Amended and
Restated Credit and Guaranty Agreement, dated as of October 26, 2015, as further
amended by that certain Second Amendment to Amended and Restated Credit and
Guaranty Agreement, dated as of September 22, 2016, as further amended by that
certain Third Amendment to Amended and Restated Credit and Guaranty Agreement,
dated as of June 14, 2017, as further amended by that certain Fourth Amendment
to Amended and Restated Credit and Guaranty Agreement, dated as of August 21,
2017, as further amended by that certain Fifth Amendment to Amended and Restated
Credit and Guaranty Agreement, dated as of September 17, 2018, as further
amended by that certain Sixth Amendment to Amended and Restated Credit and
Guaranty Agreement, dated as of December 10, 2018, as further amended by that
certain Seventh Amendment to Amended and Restated Credit and Guaranty Agreement,
dated as of November 8, 2019 and as further amended, amended and restated,
supplemented or otherwise modified to but not including the Eighth Amendment
Effective Date as defined below, the “Credit Agreement”);
WHEREAS, on the date hereof, there are outstanding 2017 Replacement Term Loans
and 2018 Incremental Term Loans (together, with the 2017 Replacement Term Loans,
the “Existing Term Loans”) under the Credit Agreement in an aggregate principal
amount of $1,202,190,721.64;
WHEREAS, pursuant to Section 10.08(e) of the Credit Agreement, the Borrower
desires to refinance in full the Existing Term Loans with the proceeds of the
2020 Replacement Term Loans (as defined below) (the “Refinancing”);
WHEREAS, in accordance with Section 2.27 of the Credit Agreement, the Borrower
hereby notifies the Administrative Agent of its request for Incremental Term
Loan Commitments (the “2020 Incremental Term Loan Commitment”) for
$17,809,278.36 of Incremental Term Loans (the “2020 Incremental Term Loans”) to
be made available by the 2020 Incremental Term Loan Lender (as defined below)
with respect to such 2020 Incremental Term Loans in the amount specified





--------------------------------------------------------------------------------




therefor on Schedule 1 hereto and requests that the Administrative Agent waive
any applicable notice period otherwise required by Section 2.27(a)(i) of the
Credit Agreement;
WHEREAS, the 2020 Incremental Term Loan Lender is willing to provide the 2020
Incremental Term Loan Commitment in the amount set forth opposite its name in
Schedule 1 hereto, subject to and on the terms and conditions set forth herein
and in the Credit Agreement; and
WHEREAS, the Borrower, the Administrative Agent, the Designated 2020 Replacement
Term Lender and the 2020 Incremental Term Loan Lender wish to amend the Credit
Agreement to provide for (i) the Refinancing, (ii) the incurrence of the 2020
Incremental Term Loans and (iii) certain other modifications to the Credit
Agreement, in each case, on the terms and subject to the conditions set forth
herein.
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION ONE - Credit Agreement Amendments. Effective as of the Eighth Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended as
follows:
(a)Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in appropriate alphabetical order:
“2020 Incremental Term Loan Commitment” shall mean the Term Loan Commitment of
the 2020 Incremental Term Loan Lender to make the 2020 Incremental Term Loans.
“2020 Incremental Term Loan Commitment Schedule” shall mean the schedule of 2020
Incremental Term Loan Commitments of the 2020 Incremental Term Lender provided
to the Borrower on the Eighth Amendment Effective Date by the Administrative
Agent pursuant to the Eighth Amendment.
“2020 Incremental Term Loan Lender” means Citibank, N.A.
“2020 Incremental Term Loans” shall be the incremental Term Loans incurred
pursuant to the Eighth Amendment.
“2020 Replacement Term Lender” shall mean each Lender having a Term Loan
Commitment to provide 2020 Replacement Term Loans or, as the case may be, with
an outstanding 2020 Replacement Term Loan.
“2020 Replacement Term Loans” shall be the Term Loans incurred pursuant to the
Eighth Amendment.





--------------------------------------------------------------------------------




“2020 Replacement Term Loan Commitment” shall mean the Term Loan Commitment of
each 2020 Replacement Term Lender to make 2020 Replacement Term Loans pursuant
to the Eighth Amendment.
“2020 Replacement Term Loan Commitment Schedule” shall mean the schedule of 2020
Replacement Term Loan Commitments of each 2020 Replacement Term Lender provided
to the Borrower on the Eighth Amendment Effective Date by the Administrative
Agent pursuant to the Eighth Amendment.
“2020 Term Loans” shall mean, collectively, the 2020 Replacement Term Loans and
the 2020 Incremental Term Loans.
“Eighth Amendment” shall mean the Eighth Amendment to First Amended and Restated
Credit and Guaranty Agreement, dated as of January 29, 2020, by and among
Parent, the Borrower, the Administrative Agent, the 2020 Replacement Term
Lenders, the 2020 Incremental Term Loan Lender and Citibank N.A., in its
capacity as the designated Lender of 2020 Replacement Term Loans.
“Eighth Amendment Effective Date” shall have the meaning provided in the Eighth
Amendment.
(b)The definition of “Applicable Margin” appearing in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
““Applicable Margin” shall mean (a)(x) with respect to Revolving Loans in
respect of Sixth Amendment Extended Revolving Commitments (i) that are
Eurodollar Loans, 2.00% per annum and (ii) that are ABR Loans, 1.00% per annum
and (y) with respect to Revolving Loans in respect of Seventh Amendment
Non-Extended Revolving Commitments (i) that are Eurodollar Loans, 2.25% per
annum and (ii) that are ABR Loans, 1.25% per annum and (b) with respect to 2020
Term Loans (i) that are Eurodollar Loans, 1.75% per annum and (ii) that are ABR
Loans 0.75% per annum.”
(c)The definition of “Class” appearing in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:
““Class” when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, 2020
Term Loans or Incremental Term Loans that are not 2020 Term Loans or other
tranche or sub-tranche of Term Loans or Revolving Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Commitment or a Term Loan Commitment. In addition, any extended tranche of Term
Loans or Revolving Commitments shall constitute a Class of Loans separate from
which they were converted. Notwithstanding anything to the contrary, any





--------------------------------------------------------------------------------




Loans or Revolving Commitments having the exact same terms and conditions shall
be deemed a part of the same Class.”
(d)The definition of “Fifth Amendment” appearing in Section 1.01 of the Credit
Agreement is hereby amended by deleting “2018 Incremental Term Loan Lender”
where it appears and replacing it with “Lender party thereto”.
(e)The definition of “First Amendment and Restatement Agreement” appearing in
Section 1.01 of the Credit Agreement is hereby amended by deleting “each 2015
Term Loan Lender” where it appears and replacing it with “the Lenders party
thereto”.
(f)The definition of “LIBO” appearing in Section 1.01 of the Credit Agreement is
hereby amended by deleting “2017 Replacement Term Loans” where it appears and
replacing it with “2020 Term Loans”.
(g)The definition of “Repricing Event” appearing in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
““Repricing Event” shall mean (a) any prepayment, repayment, refinancing,
substitution or replacement of all or a portion of the 2020 Term Loans with the
proceeds of, or any conversion of 2020 Term Loans into, any new or replacement
Class of, or new facility of, syndicated term loans by the Borrower in the
principal amount of the 2020 Term Loans prepaid, repaid, refinanced,
substituted, replaced or converted and secured by the Collateral (including
Replacement Term Loans or other term loans under this Agreement) having an
“effective yield,” determined by the Administrative Agent in consultation with
the Borrower (taking into account interest rate margin and benchmark floors,
recurring fees and all upfront or similar fees or original issue discount
(amortized over four years) paid to the lenders providing such Indebtedness, but
excluding any arrangement, structuring, syndication or other fees payable in
connection therewith that are not shared ratably with all lenders or holders of
such term loans in their capacities as lenders or holders of such term loans),
less than the “effective yield” applicable to the 2020 Term Loans being prepaid,
repaid, refinanced, substituted, replaced or converted (determined on the same
basis as provided in the preceding parenthetical) and (b) any amendment to this
Agreement (including pursuant to a Replacement Term Loan or other term loans
under this Agreement) to the 2020 Term Loans or any tranche thereof which
reduces the “effective yield” applicable to such 2020 Term Loans (as determined
on the same basis as provided in clause (a)), in each case only if the primary
purpose of such prepayment, repayment, substitution, replacement or amendment
was to reduce the “effective yield” applicable to such 2020 Term Loans.”
(h)The definition of “Second Amendment” appearing in Section 1.01 of the Credit
Agreement is hereby amended by deleting “2016 Replacement Term Lenders” where it
appears and replacing it with “Lenders party thereto” and deleting “of 2016
Replacement Term Loans” from the end of the definition.





--------------------------------------------------------------------------------




(i)The definition of “Term Loan” appearing in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
““Term Loan” shall mean the 2020 Term Loans and any other Class of Term Loan
hereunder.”
(j)The definition of “Term Loan Commitment” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
““Term Loan Commitment” shall mean the commitment of each Term Lender to make
Term Loans hereunder and, (i) in the case of the 2020 Replacement Term Loans
issued on the Eighth Amendment Effective Date, in an aggregate principal amount
not to exceed the amount set forth under the heading “2020 Replacement Term Loan
Commitment” opposite its name in the 2020 Replacement Term Loan Commitment
Schedule or in the Assignment and Acceptance pursuant to which such Term Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof and (ii) in the case of the 2020 Incremental Term Loans, in an
aggregate principal amount not to exceed the amount set forth under the heading
“2020 Incremental Term Loan Commitment” opposite its name in the 2020
Incremental Term Loan Commitment Schedule or in the Assignment and Acceptance
pursuant to which such Term Lender became a party hereto, as the same may be
changed from time to time pursuant to the terms hereof. The aggregate amount of
the 2020 Replacement Term Loan Commitments as of the Eighth Amendment Effective
Date is $1,202,190,721.64. The aggregate amount of the 2020 Incremental Term
Loan Commitments as of the Eighth Amendment Effective Date is $17,809,278.36.”
(k)The definition of “Term Loan Maturity Date” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
““Term Loan Maturity Date” shall mean, with respect to (a) 2020 Term Loans that
have not been extended pursuant to Section 2.28, January 29, 2027 and (b) with
respect to Extended Term Loans, the final maturity date therefor as specified in
the applicable Extension Offer accepted by the respective Term Lenders (as the
same may be further extended pursuant to Section 2.28).”
(l)The definition of “Third Amendment” appearing in Section 1.01 of the Credit
Agreement is hereby amended by deleting “2017 Replacement Term Lenders” where it
appears and replacing it with “Lenders party thereto” and deleting “of 2017
Replacement Term Loans” from the end of the definition.
(m)Section 1.01 of the Credit Agreement is hereby amended by deleting the
following defined terms in their entirety: “2015 Term Loan Lender”, “2015 Term
Loans”, “2016 Replacement Term Lender”, “2016 Replacement Term Loans”, “2016
Replacement Term Loan Commitment”, “2016 Replacement Term Loan Commitment
Schedule”, “2017 Replacement Term





--------------------------------------------------------------------------------




Lender”, “2017 Replacement Term Loans”, “2017 Replacement Term Loan Commitment”,
“2017 Replacement Term Loan Commitment Schedule”, “2018 Incremental Term Loan
Commitment”, “2018 Incremental Term Loan Commitment Schedule”, “2018 Incremental
Term Loan Lender”, “2018 Incremental Term Loans”, “Engagement Letter”, “Fifth
Amendment Effective Date” and “Second Amendment Effective Date”.
(n)Section 2.01(b) is hereby amended and restated in its entirety as follows:
“Term Loan Commitments. On the Eighth Amendment Effective Date, each 2020
Replacement Term Lender agrees to make to the Borrower the 2020 Replacement Term
Loans denominated in Dollars in an aggregate principal amount equal to such 2020
Replacement Term Lender’s 2020 Replacement Term Loan Commitment and the 2020
Incremental Term Loan Lender agrees to make to the Borrower the 2020 Incremental
Term Loans denominated in Dollars in an aggregate principal amount equal to the
2020 Incremental Term Loan Lender’s 2020 Incremental Term Loan Commitment in
accordance with the terms and conditions of the Eighth Amendment.”
(o)Section 2.09 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“SECTION 2.09. Alternate Rate of Interest. In the event, and on each occasion,
that on the date that is two (2) Business Days prior to the commencement of any
Interest Period for a Eurodollar Loan, the Administrative Agent shall have
reasonably determined (which determination shall be conclusive and binding upon
the Borrower absent manifest error) that reasonable means do not exist for
ascertaining the applicable LIBO Rate, the Administrative Agent shall, as soon
as practicable thereafter, give written, facsimile or telegraphic notice of such
determination to the Borrower and the Lenders and, until the circumstances
giving rise to such notice no longer exist, any request by the Borrower for a
Borrowing of Eurodollar Loans hereunder (including pursuant to a refinancing
with Eurodollar Loans and including any request to continue, or to convert to,
Eurodollar Loans) shall be deemed a request for a Borrowing of ABR Loans.
Notwithstanding any provision to the contrary set forth in this Agreement, in
the event the Administrative Agent determines, pursuant to and in accordance
with this Section 2.09, that reasonable means do not exist for ascertaining the
applicable LIBO Rate and the Administrative Agent and the Borrower mutually
determine that the syndicated loan market has broadly accepted a replacement
standard for the LIBO Rate, then the Administrative Agent and Borrower may,
without the consent of any Lender, amend this Agreement to adopt such new
broadly accepted market standard and to make such other changes as shall be
necessary or appropriate in the good faith determination of the Administrative
Agent and the Borrower in order to implement such new market standard herein and
in the other Loan Documents.”





--------------------------------------------------------------------------------




(p)Section 2.10(b) is hereby amended and restated in its entirety as follows:
“(b) The principal amounts of the 2020 Term Loans shall be repaid in consecutive
annual installments beginning on the first anniversary of the Eighth Amendment
Effective Date (each, an “Installment”) of 1.00% of the sum of (i) the original
aggregate principal amount of the 2020 Term Loans made on the Eighth Amendment
Effective Date plus (ii) the original aggregate principal amount of any
Incremental Term Loans of the same Class as the 2020 Term Loan from time to time
after the Eighth Amendment Effective Date occurring prior to the Term Loan
Maturity Date with respect to such 2020 Term Loans. Notwithstanding the
foregoing, (1) such Installments shall be reduced in connection with any
mandatory or voluntary prepayments of the 2020 Term Loans in accordance with
Sections 2.12 and 2.13, as applicable, and (2) the Term Loans, together with all
other amounts owed hereunder with respect thereto, shall, in any event, be paid
in full no later than the applicable Term Loan Termination Date.”
(q)Section 2.13(a) is hereby amended by (i) deleting “2017 Replacement Term
Loans” each place it appears and replacing it with “2020 Term Loans”, (ii)
deleting “Third Amendment” each place it appears and replacing it with “Eighth
Amendment” and (iii) deleting “Third Amendment Effective Date” each place it
appears and replacing it with “Eighth Amendment Effective Date”.
(r)Section 2.13(d) is hereby amended by (A) deleting the second to last sentence
therein, (B) deleting “2017 Replacement Term Loans” each place it appears and
replacing it with “2020 Term Loans” and (C) deleting “Fifth Amendment Effective
Date” and replacing it with “Eighth Amendment Effective Date”.
(s)Section 2.19 is hereby amended and restated in its entirety as follows:
    “[Reserved].”
(t)Section 2.27(c) is hereby amended by deleting “2017 Replacement Term Loans”
each place it appears and replacing it with “2020 Term Loans”.
(u)The proviso in Section 3.08 is hereby deleted in its entirety.
Section 10.01(a) is hereby amended by deleting “American Airlines, Inc., 4333
Amon Carter Boulevard, Mail Drop 5662, Fort Worth, TX 76155, facsimile: ###”
where it appears and replacing it with “American Airlines, Inc., 1 Skyview
Drive, MD 8B361, Fort Worth, Texas, 76155, facsimile: ###”.
Notwithstanding anything in this Eighth Amendment or the Credit Agreement to the
contrary, the Administrative Agent hereby waives the minimum notice required by
Section 2.27(a) of the Credit Agreement in connection with the establishment of
the 2020 Incremental Term Loan Commitment.





--------------------------------------------------------------------------------




SECTION TWO - Certain Terms Applicable to 2020 Term Loans.    
(a)Subject to the satisfaction (or waiver) of the conditions set forth in
Section Four hereof, the 2020 Replacement Term Lenders hereby agree to make 2020
Replacement Term Loans (as defined below) to the Borrower on the Eighth
Amendment Effective Date (as defined below) in the aggregate principal amount of
$1,202,190,721.64, which shall be used solely to refinance in full all
outstanding Existing Term Loans and to pay fees and expenses relating to this
Eighth Amendment.
(b)As of the Eighth Amendment Effective Date, immediately prior to the
effectiveness of the Eighth Amendment, the Administrative Agent has prepared and
provided a true and correct copy to the Borrower of a schedule (the “2020
Replacement Term Loan Commitments Schedule”) which sets forth the allocated
commitments received by it (the “2020 Replacement Term Loan Commitments”) from
the Lenders providing the 2020 Replacement Term Loans (the “2020 Replacement
Term Lenders”). The Administrative Agent has notified each 2020 Replacement Term
Lender of its allocated 2020 Replacement Term Loan Commitment, and each of the
2020 Replacement Term Lenders has provided the Administrative Agent with an
executed consent approving this amendment and agreeing to the obligations set
forth in this Amendment (each such consent, a “Lender Consent”). On the Eighth
Amendment Effective Date, all Existing Term Loans shall be refinanced in full as
follows:
i.the outstanding aggregate principal amount of Existing Term Loans of each
Lender which does not have a 2020 Replacement Term Loan Commitment (each, a
“Non-Converting Term Lender”) shall be repaid in full in cash;
ii.to the extent any Lender has a 2020 Replacement Term Loan Commitment that is
less than the full outstanding aggregate principal amount of Existing Term Loans
of such Lender, such Lender shall be repaid in cash in an amount equal to the
difference between the outstanding aggregate principal amount of Existing Term
Loans of such Lender and such Lender’s 2020 Replacement Term Loan Commitment
(the “Non-Converting Term Portion”);
iii.the outstanding aggregate principal amount of Existing Term Loans of each
Lender which has a 2020 Replacement Term Loan Commitment (each, a “Converting
Term Lender,” and, together with the Non-Converting Term Lenders, the “Existing
Term Lenders”) shall automatically be converted into 2020 Replacement Term Loans
(a “Converted 2020 Replacement Term Loan”) in a principal amount equal to such
Converting Term Lender’s Existing Term Loans outstanding on the Eighth Amendment
Effective Date immediately prior to such conversion, less an amount equal to any
Non-Converting Term Portion; and
iv.(1) each 2020 Replacement Term Lender that is not an Existing Term Lender
(each, a “New Term Lender”) and (2) each Converting Term Lender with a 2020
Replacement Term Loan Commitment in an amount in excess of the aggregate
principal amount of Existing Term Loans of such Converting Term Lender (such d





--------------------------------------------------------------------------------




ifference, the “New Term Commitment”), agrees to make to the Borrower a new Term
Loan (each, a “New Term Loan” and, collectively, the “New Term Loans” and,
together with the Converted 2020 Replacement Term Loans, the “2020 Replacement
Term Loans”) in a principal amount equal to such Converting Term Lender’s New
Term Commitment or such New Term Lender’s 2020 Replacement Term Loan Commitment,
as the case may be, on the Eighth Amendment Effective Date, which 2020
Replacement Term Loans shall be subject to the terms of the Credit Agreement
after giving effect to this Eighth Amendment.
(c)On the Eighth Amendment Effective Date, each 2020 Replacement Term Lender
hereby agrees to fund its 2020 Replacement Term Loans in an aggregate principal
amount equal to such 2020 Replacement Term Lender’s 2020 Replacement Term Loan
Commitment as follows: (x) each Converting Term Lender shall fund its 2020
Replacement Term Loans to the Borrower by converting its then outstanding
principal amount of Existing Term Loans into 2020 Replacement Term Loans in an
equal principal amount as provided in clause (ii)(y) above, (y) (1) each
Converting Term Lender with a New Term Commitment shall fund in cash an amount
equal to its New Term Commitment to the Designated 2020 Replacement Term Lender
and (2) each New Term Lender shall fund in cash an amount equal to its 2020
Replacement Term Loan Commitment to the Designated 2020 Replacement Term Lender,
and (z) the Designated 2020 Replacement Term Lender shall fund in cash to the
Borrower an amount equal to the New Term Commitment of each Converting Term
Lender and the 2020 Replacement Term Loan Commitment of each New Term Lender.
(d)All outstanding Borrowings of Existing Term Loans shall continue in effect
for the equivalent principal amount of 2020 Replacement Term Loans after the
Eighth Amendment Effective Date and each resulting “borrowing” of 2020
Replacement Term Loans and 2020 Incremental Term Loans shall be deemed to
constitute a new deemed “borrowing” under the Credit Agreement and be subject to
the same Interest Period (and the same LIBO Rate) applicable to the Existing
Term Loans to which it relates immediately prior to the Eighth Amendment
Effective Date, which Interest Period shall continue in effect (until such
Interest Periods expire, at which time subsequent Interest Periods shall be
determined in accordance with the provisions of Section 2.05 of the Credit
Agreement). New Term Loans and 2020 Incremental Term Loans shall be initially
incurred as Eurodollar Loans. New Term Loans shall be allocated ratably to the
outstanding deemed “borrowings” of 2020 Replacement Term Loans on the Eighth
Amendment Effective Date. Each such Borrowing of New Term Loans and 2020
Incremental Term Loans shall be subject to (x) an Interest Period which
commences on the Eighth Amendment Effective Date and ends on the last day of the
Interest Period applicable to the Existing Term Loans and (y) the same LIBO Rate
applicable to the 2020 Replacement Term Loans. The 2020 Replacement Term Loans
of each 2020 Replacement Term Lender shall be allocated ratably to such Interest
Periods (based upon the relative principal amounts of Borrowings of Existing
Term Loans subject to such Interest Periods immediately prior to the Eighth
Amendment Effective Date), with the effect being that Existing Term Loans which
are converted into Converted 2020 Replacement Term Loans hereunder shall
continue to be subject to the same Interest Periods and any 2020 Replacement
Term Loans that are





--------------------------------------------------------------------------------




funded in cash on the Eighth Amendment Effective Date shall be ratably allocated
to the various Interest Periods as described above.
(e)On the Eighth Amendment Effective Date, the Borrower shall pay in cash (i)
all interest accrued on the Existing Term Loans through the Eighth Amendment
Effective Date and (ii) to each Non-Converting Term Lender and each Converting
Term Lender with a Non-Converting Term Portion, any breakage loss or expenses
due under Section 2.15 of the Credit Agreement (it being understood that
existing Interest Periods of the Existing Term Loans held by 2020 Replacement
Term Lenders prior to the Eighth Amendment Effective Date shall continue on and
after the Eighth Amendment Effective Date and shall accrue interest in
accordance with Section 2.07 of the Credit Agreement on and after the Eighth
Amendment Effective Date). Each Converting Term Lender hereby waives any
entitlement to any breakage loss or expenses due under Section 3.15 of the
Credit Agreement with respect to the repayment of that portion of its Existing
Term Loans with the proceeds of Converted 2020 Replacement Term Loans.
(f)On the Eighth Amendment Effective Date, all promissory notes, if any,
evidencing the Existing Term Loans shall be automatically cancelled, and any
2020 Replacement Term Lender may request that its 2020 Replacement Term Loan be
evidenced by a promissory note pursuant to Section 2.10(f) of the Credit
Agreement.
SECTION THREE - Titles and Roles. The parties hereto agree that, as of the
Eighth Amendment Effective Date and in connection with the Eighth Amendment:
(a)Each of Citi, Barclays, CS Securities, DBSI, GSLP, JPMCB, ICBNC, ML, MS,
SMBC, BNP Securities, CA-CIB, HSBC, MUFG, Standard, US Bank and BOKF (each as
defined in the Engagement Letter dated January 13, 2020, by and between, inter
alios, the Borrower and the Lead Arrangers (as defined below) (as amended,
modified, or supplemented from time to time, the “Engagement Letter”)) and any
permitted assignees under the Engagement Letter, shall be designated as, and
perform the roles associated with, a joint lead arranger and bookrunner (in such
capacity, collectively, the “Lead Arrangers”);
(b)each of Citi, Barclays, CS Securities, DBSI, GSLP, ICBC, JPMCB, BofA
Securities, Inc., MS and SMBC shall be designated as, and perform the roles
associated with, a syndication agent; and
(c)each of BNP Securities, CA-CIB, HSBC, MUFG, SCB, US Bank, and BOKF shall be
designated as, and perform the roles associated with, a documentation agent.
For the avoidance of doubt, the provisions of Section 10.04 of the Credit
Agreement shall apply to, and inure to the benefit of, each Lead Arranger, each
Syndication Agent and each Documentation Agent in connection with their
respective roles hereunder.
SECTION FOUR - Conditions to Effectiveness. The provisions of Section One of
this Eighth Amendment shall become effective on the date (the “Eighth Amendment
Effective Date”) when each of the following conditions specified below shall
have been satisfied:





--------------------------------------------------------------------------------




(a)The Borrower, the Guarantor, the Administrative Agent, the 2020 Incremental
Term Loan Lender, and the 2020 Designated Replacement Term Lender shall have
signed a counterpart hereof (whether the same or different counterparts), and
the 2020 Replacement Term Lenders shall have signed a counterpart of its Lender
Consent and each shall have delivered the same to Milbank LLP, 55 Hudson Yards,
New York, NY 10001, attention: Joshua Forman;
(b)all reasonable invoiced out-of-pocket expenses incurred by the Lenders and
the Administrative Agent pursuant to Section 10.04 of the Credit Agreement or
the Engagement Letter (including the reasonable and documented fees, charges and
disbursements of counsel) and all accrued and unpaid fees, owing and payable
(including any fees agreed to in connection with this Eighth Amendment) shall
have been paid to the extent invoiced at least two (2) Business Days prior to
the Eighth Amendment Effective Date (or such shorter period as may be agreed by
the Borrower);
(c)the Administrative Agent shall have received an Officer’s Certificate
certifying as to the Collateral Coverage Ratio in accordance with Section
4.02(d) of the Credit Agreement;
(d)the Administrative Agent shall have received a customary written opinion of
Latham & Watkins LLP, special counsel for the Borrower and the Guarantor
addressed to the Administrative Agent, the 2020 Incremental Term Loan Lender and
the 2020 Replacement Term Lenders party hereto, and dated the Eighth Amendment
Effective Date;
(e)the Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary (or similar Responsible Officer), dated the Eighth
Amendment Effective Date (i) certifying as to the incumbency and specimen
signature of each Responsible Officer of the Borrower and the Guarantor
executing this Eighth Amendment or any other document delivered by it in
connection herewith (such certificate to contain a certification of another
Responsible Officer of that entity as to the incumbency and signature of the
Responsible Officer signing the certificate referred to in this clause (e)),
(ii) attaching each constitutional document of each Loan Party or certifying
that each constitutional document of each Loan Party previously delivered to the
Administrative Agent has not been amended, supplemented, rescinded or otherwise
modified and remains in full force and effect as of the date hereof, (iii)
attaching resolutions of each Loan Party approving the transactions contemplated
by the Eighth Amendment and (iv) attaching a certificate of good standing for
the Borrower and the Guarantor of the state of such entity’s incorporation or
formation, dated as of a recent date, as to the good standing of that entity (to
the extent available in the applicable jurisdiction);
(f)the Administrative Agent shall have received an Officer’s Certificate
certifying (A) the truth in all material respects of the representations and
warranties set forth in the Credit Agreement and the other Loan Documents (other
than representations and warranties set forth in Sections 3.05(b), 3.06, 3.09(a)
and 3.19 of the Credit Agreement) as though made on the date hereof, or, in the
case of any such representation and warranty that relates to a specified date,
as though made as of such date; provided, that any representation or warranty
that is qualified by





--------------------------------------------------------------------------------




materiality (it being understood that any representation or warranty that
excludes circumstances that would not result in a “Material Adverse Change” or
“Material Adverse Effect” shall not be considered (for purposes of this proviso)
to be qualified by materiality; and provided, further, that for purposes of this
Section 3(f), the representations and warranties contained in Sections 3.04(a)
and 3.05(a) of the Credit Agreement shall be deemed to refer to the audited
consolidated financial statements of Parent and its Subsidiaries for the fiscal
year ended December 31, 2018, included in Parent’s Annual Report on Form 10-K
for 2018 (as amended) and the unaudited consolidated financial statements of
Parent and its Subsidiaries for the fiscal quarter ended September 30, 2019,
Annual Report on Form 10-K for 2018 and Quarterly Reports on Form 10-Q, or
Current Reports on Form 8-K that have been filed after December 31, 2018 by
Parent with the SEC) shall be true and correct in all respects as of the
applicable date, before and after giving effect to this Eighth Amendment and (B)
as to the absence of any event occurring and continuing, or resulting from this
Eighth Amendment on, the Eighth Amendment Effective Date, that constitutes a
Default or Event of Default;
(g)the conditions to the establishment of the 2020 Incremental Term Loan
Commitment pursuant to this Eighth Amendment set forth in Section 2.27(b)(i) and
(ii) of the Credit Agreement shall have been satisfied; and
(h)the Administrative Agent shall have received a Loan Request delivered in
compliance with Section 2.03(b) of the Credit Agreement not later than 1:00 p.m.
New York City time one (1) Business Day before the Eighth Amendment Effective
Date or such shorter time as the Administrative Agent may agree.
SECTION FIVE - No Default; Representations and Warranties. In order to induce
the 2020 Replacement Term Lenders, the 2020 Incremental Term Loan Lender and the
Administrative Agent to enter into this Eighth Amendment, the Borrower
represents and warrants to each of the 2020 Replacement Term Lenders, the 2020
Incremental Term Loan Lender and the Administrative Agent that, on and as of the
date hereof after giving effect to this Eighth Amendment, (i) no Default or
Event of Default has occurred and is continuing or would result from giving
effect to this Eighth Amendment and (ii) the representations and warranties
contained in the Credit Agreement and the other Loan Documents (other than
representations and warranties set forth in Sections 3.05(b), 3.06, 3.09(a) and
3.19 of the Credit Agreement) are true and correct in all material respects on
and as of the date hereof with the same effect as if made on and as of the date
hereof or, in the case of any representations and warranties that expressly
relate to an earlier date, as though made as of such date; provided, that any
representation or warranty that is qualified by materiality (it being understood
that any representation or warranty that excludes circumstances that would not
result in a “Material Adverse Change” or “Material Adverse Effect” shall not be
considered (for purposes of this proviso) to be qualified by materiality; and
provided, further, that for purposes of this Section Five, the representations
and warranties contained in Sections 3.04(a) and 3.05(a) of the Credit Agreement
shall be deemed to refer to the audited consolidated financial statements of
Parent and its Subsidiaries for the fiscal year ended December 31, 2018,
included in Parent’s Annual Report on Form 10-K for 2018 (as amended) and the
unaudited consolidated financial statements of Parent and its Subsidiaries for
the fiscal quarter ended September 30, 2019, Annual Report on





--------------------------------------------------------------------------------




Form 10-K for 2018 and Quarterly Reports on Form 10-Q, or Current Reports on
Form 8-K that have been filed after December 31, 2018 by Parent with the SEC)
shall be true and correct in all respects as of the applicable date, before and
after giving effect to this Eighth Amendment.
SECTION SIX - Confirmation. The Borrower and the Guarantor hereby confirm that
all of their obligations under the Credit Agreement (as amended hereby) are, and
shall continue to be, in full force and effect. The parties hereto (i) confirm
and agree that the term “Obligations” and “Guaranteed Obligations” as used in
the Credit Agreement and the other Loan Documents shall include, without
limitation, all obligations of the Borrower with respect to the 2020 Term Loans
(after giving effect to this Eighth Amendment) and all obligations of the
Guarantor with respect to the guarantee of such obligations, respectively, and
(ii) reaffirm the grant of Liens on the Collateral to secure the Obligations
(including the Obligations under the 2020 Term Loans incurred pursuant to this
Eighth Amendment) pursuant to the Collateral Documents.
SECTION SEVEN - Reference to and Effect on the Credit Agreement. On and after
the Eighth Amendment Effective Date, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended by this Eighth Amendment. The Credit Agreement and each of the other
Loan Documents, as specifically amended by this Eighth Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. This Eighth Amendment shall be deemed to be a “Loan Document” for
all purposes of the Credit Agreement (as amended hereby) and the other Loan
Documents. The execution, delivery and effectiveness of this Eighth Amendment
shall not, except as expressly provided herein, operate as an amendment or
waiver of any right, power or remedy of any Lender or any Agent under any of the
Loan Documents, nor constitute an amendment or waiver of any provision of any of
the Loan Documents.
SECTION EIGHT - Execution in Counterparts. This Eighth Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Eighth Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Delivery of an executed counterpart of a signature page of this
Eighth Amendment by facsimile or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart of this Eighth Amendment.
SECTION NINE - Governing Law. THIS EIGHTH AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS EIGHTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION TEN - Miscellaneous.    (a) The provisions set forth in Sections 10.03,
10.04, 10.05(b)-(d), 10.09, 10.10, 10.11, 10.13, 10.15, 10.16 and 10.17 of the
Credit Agreement are hereby incorporated mutatis mutandis herein by reference
thereto as fully and to the same extent as if set forth herein.





--------------------------------------------------------------------------------




(b)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of this Eighth Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders party hereto hereby authorize
the Administrative Agent to treat) the Term Loan Facility as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to be
duly executed and delivered as of the day and year first above written.


AMERICAN AIRLINES, INC., as the Borrower




By:     /s/ Thomas T. Weir                
Name:    Thomas T. Weir
Title:    Vice President and Treasurer




AMERICAN AIRLINES GROUP INC., as Parent and Guarantor




By:     /s/ Thomas T. Weir                
Name:    Thomas T. Weir
Title:    Vice President and Treasurer






-Signature Page-
Eighth Amendment to A&R Credit and Guaranty Agreement



--------------------------------------------------------------------------------




CITIBANK N.A.,
as Administrative Agent




By: /s/ Matthew Burke                
Name:    Matthew Burke
Title:    Vice President


-Signature Page-
Eighth Amendment to A&R Credit and Guaranty Agreement



--------------------------------------------------------------------------------




CITIBANK N.A.,
as the Designated 2020 Replacement Term Lender,
a 2020 Replacement Term Lender, and as the 2020 Incremental Term Loan Lender




By: /s/ Matthew Burke                
Name:    Matthew Burke
Title:    Vice President




-Signature Page-
Eighth Amendment to A&R Credit and Guaranty Agreement



--------------------------------------------------------------------------------





Schedule I


2020 Incremental Term Loan Lender
2020 Incremental Term Loan Commitment
Citibank, N.A.
$17,809,278.36
Total
$17,809,278.36





